Detailed Action
1.	This Office Action is in response to the Applicant’s communication filed on 02/25/2021. In virtue of this communication, claims 1-15 and 17-21 are currently pending in this Office Action.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
3.	Applicant’s claim for the benefit of a provisional application 62/736911 as ADS filed on 02/25/2021 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4.Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claims 1-15 and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. Pub. No.: US 2013/0058301 A1 in view of Ostergaard et al. Pub. No.: US 2012/0307709 A1 and Abdel-Samad et al. Pub. No.: US 2014/0334389 A1.

Claim 1
Lee discloses a method (fig. 2 & 4) for early data transmission (EDT) performed by a wireless device, the method comprising: 


    PNG
    media_image1.png
    491
    964
    media_image1.png
    Greyscale

assembling a random access message 3 (S410 in fig. 4 and S710 in fig. 7) that includes uplink data for random access EDT (par. 0060 and S410 in fig. 4, a UE randomly selects one random access from a set of random access preambles for PRACH resource, i.e., uplink data for early data transmission; herein, a data in a random access message could be equivalent to early data transmission unless claim further recites what are required to be early data transmission); 
transmitting the random access message 3 to a network node (S410 in fig. 4 and par. 0060, a UE transmits the random access preamble to eNB);  and
receiving a random access message 4 from the network node (S420 in fig. 4 and par. 0061).
Although Lee does not explicitly disclose: “determining whether the random access message 4 includes a successful integrity check indicating that the network node successfully received the uplink data in the random access message 3; and upon determining the random access message 4 includes a successful integrity check, discarding transmission protocol information corresponding to the uplink data in the random access message 3”, the claim limitations are considered obvious by the following rationales.
	Firstly, to consider the obviousness of the claim limitations “determining whether the random access message 4 includes a successful integrity check indicating that the network node successfully received the uplink data in the random access message 3”, it’s important to note that claim does not specifically define “a successful integrity check”. In fact, Lee explains the random access response valid (S430 in fig. 4 and par. 0061-0062) for informing one or more UEs that the random access preamble identifier informs for which UE the UL Grant, Temporary C-RNTI, and TAC. If “a successful integrity check” is reasonably interpreted as for checking TAC or C-RNTI or random access preamble identifier in accordance with MPEP 2111, fig. 4 and par. 0061-0063 of Lee could have rendered the claim limitations obvious. In particular, Ostergaard teaches an indicator in a message to indicate which one of DRB have enabled integrity protection as to the successful verification (par. 0043, integrity protection checksum and the successful verification and see par. 0030, & 0041 and fig. 6).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify random access procedure in a wireless communication system of Lee by providing integrity protection for data radio bearer as taught in Ostergaard. Such a modification would have included an indication in the PDCP header of a given packet to protect the integrity of data transmission over a data radio bearer between the receiving and sending nodes so that the packet loss could be avoided without complexity and delays in a wireless communication system as suggested in par. 0010-0012 of Ostergaard.
	Secondly, to consider the obviousness of the claim limitations “upon determining the random access message 4 includes a successful integrity check, discarding transmission protocol information corresponding to the uplink data in the random access message 3”, it’s to note that claim does not specifically define what the transmission protocol information is. What’s more, claim does not specify if discarding only applies to the transmission protocol information but also to the random access procedure. Indeed, Lee describes that upon receiving the random access response valid, the UE processes the information included in the random access response (par. 0062, S430 in fig. 4). It means that the UE in fig. 4 of Lee would be discarding the random access preambles from the system information or a handover command or a PRACH resource (par. 0041). If the claim limitations are compared to the teaching of fig. 4 of Lee, fig. 4 of Lee would have rendered the claim limitation obvious. However, there’s a possibility that applicant might argue that Lee does not mention discarding at all. Discarding could be seen in Ostergaard. In addition, Ostergaard teaches discarding the received packet when the verification of the integrity protection checksum fails (par. 0043, 0054, 0059 & 0064). In particular, Abdel-Samad teaches indication for aborting random access procedure (104-108 in fig. 1), a new message including a new MAC control element from the eNB to UE (par. 0071) wherein the new MAC CE generally refers to abort MAC CE. Accordingly, the teaching mentioned above from Lee, Ostergaard and Abdel-Samad could have included the verification check or indication to us a new MAC CE. See MPEP 2111.04 II. Contingent Limitations.
	For the above reasons, the claim limitations are considered obvious since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art. See MPEP 2143, KSR Exemplary Rationale F.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify random access procedure in a wireless communication system of Lee in view of  Ostergaard by providing random access procedure as taught in Abdel-Samad to obtain the claimed invention specified in the claim. Such a modification would have included a random access procedure for a UE to associate with a wireless network so that resources could be effectively acquired for a changing UE state as suggested in par. 0001-003 of Abdel-Samad.


Claim 2
Lee, in view of Ostergaard and Abdel-Samad, discloses the method of claim 1, further comprising, upon determining the random access message 4 does not indicate a successful integrity check (Lee, fig. 4-7; Ostergaard, 610 in fig. 6; Abdel-Samad, fig. 2-3), preserving transmission protocol information corresponding to the uplink data in the random access message 3 for use in a future transmission (Lee, 410 of fig. 4 and 710 of fig. 7 would be kept for random access procedure unless instruction or command to delete or update is received; therefore, one of ordinary skill in the art would have expected the claim to perform equally well with the combined prior art, see MPEP 2143, KSR Exemplary Rationale F).

Claim 3
Lee, in view of Ostergaard and Abdel-Samad, discloses the method of claim 1, wherein the transmission protocol information comprises packet data convergence protocol (PDCP) information (Lee, PDCP in fig. 2-3 and par. 0042; therefore, the combined prior art reads on the claim).

Claim 4
Lee, in view of Ostergaard and Abdel-Samad, discloses the method of claim 1, wherein the transmission protocol information comprises layer 2 (L2) data corresponding to the uplink data in the random access message 3 (Lee, second layer L2 in fig. 2-3 and par. 0036; accordingly, the combined prior art would have rendered the claim obvious unless claim further specifically define what are required in L2 data or what L2 data is).
Claim 5
Lee, in view of Ostergaard and Abdel-Samad, discloses the method of claim 1, wherein the uplink data in the random access message 3 comprises a data radio bearer (DRB) service data unit (SDU) (Lee, SDU in par. 0040 and Resource Bearer RB in par. 0041; DRB in par. 0038 of Ostergaard) and the method further comprises disabling polling for a radio link control (RLC) status report associated with the DRB SDU (Lee, RLC in par. 0041; Ostergaard, discarding the packet if verification integration fails in par. 0043, & 0059; Abdel-Samad, discarding of an RLC SDU; for these reasons, one of ordinary skill in the art would have expected the claim to perform equally well with the combined prior art, see MPEP 2143, KSR Exemplary Rationale F).

Claim 6
Lee, in view of Ostergaard and Abdel-Samad, discloses the method of claim 1, wherein the random access message 4 includes a radio resource control (RRC) message (Lee, RRC in par. 0036 & 0044; RRC in fig. 8 and par. 0040 of Abdel-Samad accordingly, the combined prior art renders the claim obvious).

Claim 7
Lee, in view of Ostergaard and Abdel-Samad, discloses the method of claim 1, wherein determining whether the random access message 4 includes a successful integrity check comprises a packet data convergence protocol (PDCP) entity receiving an integrity check indication on a signaling radio bearer (Lee, PDCP with ciphering or integrity protection function in par. 0042; Ostergaard, discarding the packet if verification integration fails in par. 0043, & 0059), and the method further comprises communicating the integrity check indication to a PDCP entity associated with a radio bearer associated with the uplink data in the random access message 3 (Lee, PDCP in fig. 2 and S420 in fig. 4 in view of integrity protection function of PDCP in par. 0042; Ostergaard, discarding the packet if verification integration fails in par. 0043, & 0059, and see fig. 7 and PDCP in par. 0007; with the teaching form the prior art mentioned above, one of ordinary skill in the art would have expected the combined prior art to perform equally well to the claim, see MPEP 2143, KSR Exemplar Rationale G).

Claim 8
Lee, in view of Ostergaard and Abdel-Samad, discloses the method of claim 7, wherein the PDCP entity associated with the radio bearer associated with the uplink data in the random access message 3 starts a PDCP service data unit (SDU) discard timer (Lee, SDU in par. 0040, PDCP in par. 0042, and fig. 4)  after determining whether the random access message 4 includes a successful integrity check (Lee, the contention resolution timer expires in par. 0063 and fig. 4 and see the random access response valid in par. 0062; the verification is successful in par. 0043 of Ostergaard; therefore, the combined prior art renders the claim obvious).

Claim 9
Lee, in view of Ostergaard and Abdel-Samad, discloses the method of claim 1, wherein determining whether the random access message 4 includes a successful integrity check comprises a packet data convergence protocol (PDCP) entity receiving an integrity check indication on a signaling radio bearer (Lee, S420 in fig. 4 and par. 0061, MAC PDUC and see PDCP in fig. 2 and par. 0042; integrity check in par. 0030 & 0041 Ostergaard; Abdel-Samad, random access response including an indication in fig. 1-4), and the method further comprises communicating the integrity check indication to a radio link control (RLC) entity associated with the uplink data transmitted in the random access message 3 (Lee, RLC in par. 0041 and see fig. 2 in view of fig. 4; accordingly, one of ordinary skill in the art would have expected the claim to perform equally well with the combined prior art, see MPEP 2143, KSR Exemplary Rationale G).

Claim 10
Lee, in view of Ostergaard and Abdel-Samad, discloses the method of claim 1, wherein the uplink data comprises one of user data and signaling data (Lee, S420 in fig. 4 and par. 0061, the random access response includes a random access preamble ID, a UL Grant and TAC; and thus, the combined prior art renders the claim obvious).

Claim 11-15 and 17-20
	Claims 11-15 and 17-20 are device claims corresponding to method claims 1-5 and 7-10. All of the limitations of claims 11-15 and 17-20 are found reciting for the structures of the same scopes of the respective limitations in claims 1-5 and 7-10. Accordingly, claims 11-15 and 17-20 are considered obvious by the same rationales applied in the rejections to claims 1-5 and 7-10 respectively set forth above. Additionally, Lee teaches a wireless device (UE in fig. 2-5 & 9) capable of early data transmission (EDT) (see UE for performing data transmission in fig. 2-5), the wireless device comprising processing circuitry (UE in fig. 9 includes processor 810, RF unit 820 and memory 830).

Claim 21
	Claim 21 is a device claim corresponding to method claim 1. All of the limitations of claim 21 are found reciting for the structures of the same scopes of the respective limitations in claim 1. Accordingly, claim 1 is considered obvious by the same rationales applied in the rejection of claim 1 set forth above. Additionally, Lee teaches a wireless device (UE in fig. 2-5 & 9) capable of early data transmission (EDT) (see UE for performing data transmission in fig. 2-5), the wireless device comprising a transmitting module (RF unit 820 in fig. 9), a receiving module (RF unit 820 in fig. 9), and a determining module (UE in fig. 9 includes processor 810, and memory 830).

Concerns for Enablement in device claims
7.	Device claims 11-15 and 17-20 recite processing circuitry [as to a special purpose processor] to perform all the claimed functions. A typical processing circuitry does not include a transceiver, a receiver or a transmitter for transmitting and receiving. And thus, it invokes to look into specification, and specification describes the structures of processing circuitry in fig. 3 and par. 0086-0088 of PG PUB. Accordingly, the disclosure is commensurate with the scope of the claims.
However, if possible, to avoid any ambiguity, it is suggested that applicant might want to explicitly recite the involvement of each structure or each part of the claimed processing circuitry or a wireless device to perform the corresponding claimed functional terms so that the claimed wireless device is clearly enabled to perform the claimed invention. See 35 U.S.C. 112 (a) and MPEP 2164.08.

Claim Interpretation
8.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

9.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a transmitting module coupled to …”; “a receiving module couple to …”, and “a determining module couple to …”  in claim 21. A module is not a concrete word for a structure and thus, “a receiving module” is not a receiver, “a transmitting module” is not a transmitter, and “a determining module” is not a processor or a controller as cited in the claim.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

9.1.	A review of the specification shows that the following appears to be the corresponding structure or acts described in the specification for the 35 U.S.C. 112(f) and the limitations: 
“a transmitting module coupled to …” is supported by 1602 in fig. 6; “a receiving module couple to …” is supported by 1604 in fig. 6; and “a determining module …” is supported by 1606 in fig. 6.

Contact Information
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN A HTUN whose telephone number is (571) 270-3190. The examiner can normally be reached on Monday - Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAN HTUN/
Primary Examiner, Art Unit 2643